Citation Nr: 1439868	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-33 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee



THE ISSUE

Entitlement to a compensable rating for service-connected emphysema/chronic obstructive pulmonary disease (COPD) with a history of right spontaneous hemopneumothorax, status post right lobe lobectomy.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1962 to May 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO in October 2010.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  

Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records. 

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A November 2013 statement by the accredited representative asserted that the service-connected COPD had worsened and that the previous examinations findings were not current.  The Veteran's COPD was last addressed by a VA examination in November 2011.  

Therefore, the Board finds that a more current VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected COPD.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Additionally, any outstanding treatment records should be identified and obtained for review in connection with the claim for increase.




Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to obtain any outstanding VA or non-VA treatment records referable to the service-connected COPD.

The Veteran should be afforded an opportunity to submit a release with the approximate dates of treatment so that copies of any identified non-VA clinical record can be associated with the record.  The Veteran must also be advised that he may submit copies of outstanding records himself.

2.  The RO then should have the Veteran scheduled for a VA examination to determine the severity of his service-connected COPD.  

All indicated tests and studies, to include pulmonary function tests must be conducted and all findings should be reported in detail.

The examiner must review the claims file, including all VA medical treatment records, and the examination report must note that review.

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



